DETAILED ACTION
	Claims 1-4, 7, 49, 51-58, and 61-68 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 1, line 2 please replace the recitation “wherein silane crosslinking” with “wherein a silane crosslinking”
	Thank you.
	Allowable Subject Matter
	Claim 1 recites a separator for an electricity storage device comprising a silane modified polyolefin, wherein a silane crosslinking reaction of the silane modified polyolefin is initiated when the separator for an electricity storage device contacts with an electrolyte solution.
	Prior art Takano teaches that a crosslinking reaction is initiated for a binder between an electrode and a separator of battery (par. 16-43).  Takano does not teach that the initiator is in the separator and does not teach that the polymer is a silane modified polyolefin.
	Claim 52 recites a method of producing a separator for an electricity storage device comprising the steps forming a resin binder on a heat treated pours body to form a silane precursor and contacting the silane crosslinking precursor to a nonaqueous electrolyte solution.
Prior art Takano teaches that a crosslinking reaction is initiated for a binder between an electrode and a separator of battery (par. 16-43).  Takano does not teach that a silane precursor is contacted with a nonaqueous electrolyte solution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729